OPINION BY
ORIE MELVIN, J.:
¶ 1 In this appeal we consider whether the trial court abused its discretion in ordering Appellant, B.D.G., to make restitution in the amount of $29,439.00 pursuant to the Juvenile Act. 42 Pa.C.S.A. §§ 6301-6365. After review, we affirm.
¶ 2 The factual and procedural background of this juvenile proceeding may be summarized as follows. On December 12, 2004, Appellant, then 17 years old, was driving a Jaguar owned by his father and his father’s company. While proceeding westbound on State Route 106 in Susquehanna County he approached another vehicle ahead of him also in the westbound lane. Appellant attempted to pass this vehicle by crossing over the double yellow line and into the eastbound lane at a curve in the roadway marked as a no passing zone. There he collided head on with an oncoming vehicle driven by Lornah Schulte. Ms. Schulte died as a result of her injuries, and the two passengers in her vehicle, her mother, Constance Schulte, and a family friend, Emily Socha, were seriously injured.
¶ 3 As a result of the investigation into the accident, the Commonwealth filed a delinquency petition against Appellant alleging the commission of the following delinquent acts: one count of homicide by motor vehicle, a felony of the third degree, under 75 Pa.C.S.A. § 3732(a); three counts of recklessly endangering another person (REAP), a misdemeanor of the second degree, under 18 Pa.C.S.A. § 2705; and six summary Vehicle Code violations. On August 1, 2005, Appellant entered into a plea agreement whereupon Appellant was adjudicated delinquent based upon his *365admission that he committed three counts of REAP (one for each of the victims), and he was ordered to be placed in Youth Services Agency for twenty-nine days, complete 100 hours of community service, write a letter of apology to the victims, and make restitution to the victims in an amount to be determined at a later date. A license suspension for a minimum of 18 months was also ordered. No appeal was taken from the August 1st dispositional order.
¶ 4 Ultimately, after discussing the matter with the District Attorney’s Office, only Ms. Socha decided to seek restitution. On February 22, 2006, a restitution hearing was held wherein Lisa Vail, Appellant’s Juvenile Probation Officer, Emily Socha, one of the victims, Kimberly Long, Ms. Socha’s mother, Appellant, and his father, G.G., all testified. Ms. Vail testified that she had been supervising the juvenile for approximately 6 months. N.T. Restitution Hearing, 2/22/06, at 3. During the supervision, the juvenile was doing “very well” while attending his senior year of high school, was an excellent student and was accepted to attend the University of Scranton and was looking into other colleges. Id. at 3-4. She further testified that the juvenile had worked as a lifeguard and, after leaving that job, he was looking for other employment. Id. at 4. Ms. Vail also indicated that she was not aware of the juvenile having any impediments to obtaining and maintaining employment or any mental or physical limitations. Id. at 4-5.
¶ 5 Emily Socha testified that she suffered serious injuries that required hospitalization for four weeks after the accident, which resulted in substantial medical bills. Ms. Socha further testified that at the time of the hearing she was still experiencing physical difficulties as a result of her injuries in that her vision was poor as she could not see out of her left eye and she had a steel rod placed in her arm and that she continued to have difficulty with her strength in that arm. Id. at 11-12. Ms. Socha also indicated that the injury to her head resulted in medical restrictions that advised her to avoid any activities that risk contact to her skull for at least two more years. Despite her injuries, Ms. Socha was able to obtain employment at a local restaurant as a waitress earning $2.50 per hour plus tips. Ms. Socha also indicated that she was not presently attending college but had completed one semester before dropping out. Id. at 20-21.
¶ 6 She further indicated that the Department of Public Welfare (DPW) paid for most of her medical bills and placed a lien upon any civil recovery she might obtain. Also evidence was presented that the amount of the juvenile’s insurance coverage was divided among the three victims, and Ms. Socha only received $100,000 in the civil settlement. Id. at 13. As part of that settlement, she had to pay $26,635.00 to satisfy DPW’s lien and after paying her attorney fees, Ms. Socha testified that she received around $50,000 from the civil settlement. In addition, Ms. So-cha also testified that there were other medical bills that were inadvertently not paid and that she was still being billed for them in the total amount of $2,804.00. Id. at 14-15.
¶ 7 Appellant testified that he was accepted to the University of Scranton and desired to attend college but would require student loans to do so and believed that he would not be able to obtain the necessary loans if ordered to pay restitution. However, he admitted that he had not even applied for any financial aid or completed his financial aid packet. Id. at 34. He further admitted that he had a cumulative average of 89 during his first marking period of his senior year but then contended that his grades were lower in the sec*366ond marking period. Id. at 27-28. Appellant testified that he received a score of 1620 on his SAT and also applied to colleges in Florida and North Carolina but did not apply to any state-owned colleges in Pennsylvania, and he “didn’t know” that a state-owned school would be substantially less expensive than a private school. Id. at 35-36. Appellant testified that he earned $6 per hour while he was working as a lifeguard. Id. at 33. His life guarding job ended because he had “differences with the boss.” Id. at 37.
¶ 8 When questioned about his health, Appellant indicated that he was feeling “okay.” Id. at 31. Appellant further explained that he suffered some torn cartilage in his one knee as a result of the accident. Despite his knee injury, Appellant was a member of his high school track and field team and participated in the hurdle event until he realized that his knee was too bad to continue. Id. at 32-33. Further the injury to his knee did not require him to wear any special braces, and there was no need for any physical therapy. Id. at 37. When given the option to have surgery to repair the damage to his knee, Appellant indicated that he opted out of any surgery because he was afraid. Id. at 38. It was also learned that Appellant was remorseful and had received counseling.
¶ 9 Appellant’s father testified that at the time of the hearing he was working part-time at JCPenney earning $6.00 per hour, the financial position of his family was poor, and due to his own medical bills of about $10,000 to $12,000 he was contemplating filing for bankruptcy. Id. at 39, 45. Appellant’s father indicated that he was previously employed as the national sales manager for a pharmaceutical marketing company but was fired shortly after the accident. Further, that despite his background in sales he has not been able to obtain a similar job. Id. at 42-43. He further testified that Appellant had changed after the accident. Id. at 40. As to helping with paying for college, he indicated that he could not afford to help and that he had paid for his own college education by borrowing money and expected his son to do the same. Id. at 41. Appellant’s father was also of the belief that his son would be unable to obtain student loans in the event that he was ordered to pay restitution. Id.
¶ 10 At the conclusion of the hearing, the trial court entered an order directing Appellant to pay restitution to Ms. Socha in the amount of $29,439.00 (the amount of the reimbursement to DPW plus the amount of post-settlement medical expenses). Appellant filed a timely notice of appeal from the order on March 9, 2006.1
¶ 11 Appellant frames the questions for our review as follows:
1. Whether the [trial] [c]ourt erred when it awarded [restitution by not taking into account the then juvenile’s earning capacity and rehabilitative needs, nature of the offense, and the victim’s current circumstances?
2. Whether the [trial] [c]ourt erred in determining civil liability and/or securing satisfaction of civil damages in awarding in excess of $29,000.00 against the then juvenile in a juvenile proceeding?
Appellant’s Substitution Brief, at 3.
¶ 12 Our standard of review of dispositional orders in juvenile proceedings is well settled. “The Juvenile Act grants broad discretion to the court when determining an appropriate disposition. We will not disturb a disposition absent a man*367ifest abuse of discretion.” In re R.D.R., 876 A.2d 1009, 1018 (Pa.Super.2005) (internal citation omitted). Moreover, “[a] petition alleging that a child is delinquent must be disposed of in accordance with the Juvenile Act. Dispositions which are not set forth in the Act are beyond the power of the juvenile court.” In re J.J., 848 A.2d 1014, 1016-1017 (Pa.Super.2004) (citation omitted).
Further, one of the purposes of the Juvenile Act is to hold children accountable for their behavior. Accordingly, the Juvenile Act authorizes the court to “order[ ] payment by the child of reasonable amounts of money as fines, costs or restitution as deemed appropriate as part of the plan of rehabilitation concerning the nature of the acts committed and the earning capacity of the child.” 42 Pa.C.S.A. § 6352, Disposition of delinquent child, (a) General rule.-(5). Consistent with the protection of the public interest and the community, the rehabilitative purpose of the Juvenile Act is attained through accountability and the development of personal qualities that will enable the juvenile offender to become a responsible and productive member of the community. Thus, the policies underlying the Juvenile Act and its restitution provision, as well as the plain language of Section 6352, serve to invest the juvenile court with a broad measure of discretion to apportion responsibility for damages based upon the nature of the delinquent act and the earning capacity of the juvenile. In re M.W., 555 Pa. 505, 512-513, 725 A.2d 729, 732-733 (1999).
Appeal of B.T.C., 868 A.2d 1203, 1204-1205 (Pa.Super.2005). In reviewing an order of restitution, discretion is abused where the order is speculative or excessive or lacks support in the record. In Interest of Dublinski 695 A.2d 827, 829 (Pa.Super.1997) (citing Commonwealth v. Fuqua, 267 Pa.Super. 504, 407 A.2d 24, 27 (1979)).
¶ 13 Appellant first contends that the trial court abused its discretion in awarding restitution in any amount “by not taking into account the then juvenile’s earning capacity, nature of the offense and the victim’s current circumstances.” Appellant’s Substitution Brief, at 7. He further argues that the trial court failed to consider his rehabilitative needs. Id. at 8.
¶ 14 In the case of Dublinski supra, a panel of this Court found the principles espoused by our criminal law jurisprudence as it relates to an award of restitution were equally applicable in the juvenile context. Specifically, the Dublin-ski panel held that in fashioning a restitution award the juvenile court must consider the following four factors: “(1) The amount of loss suffered by the victim; (2) The fact that defendant’s action caused the injury; (3) The amount awarded does not exceed defendant’s ability to pay; [and] (4) The type of payment that will best serve the needs of the victim and the capabilities of the defendant.” Id. at 829. (quoting Commonwealth v. Valent, 317 Pa.Super. 145, 463 A.2d 1127, 1128 (1983) (citing Commonwealth v. Wood, 300 Pa.Super. 463, 446 A.2d 948, 949 (1982) and Fuqua, supra); see also, 18 Pa.C.S.A. § 1106(c)(2) (listing similar requirements).
¶ 15 Further, the Dublinski panel explicated that with respect to the second factor the court should engage in a “but for” analysis, ie., “[the juvenile] will be hable for restitution for all damages which would not have occurred but for [the juvenile’s] criminal conduct.” Dublinski supra, at 830. As to the third factor, a juvenile’s earning capacity can be determined by examining relevant factors such as:
[the juvenile’s] mental ability, maturity and education; [ ] work history, if any; *368the likelihood of [] future employment and extent to which [the juvenile] can reasonably meet a restitution obligation; the impact of a restitution award on [the juvenile’s] ability to acquire higher education and thus increase [the juvenile’s] earning capacity; and [the juvenile’s] present ability to make restitution.
Id. In terms of the fourth factor, which concerns the type of payment that will best serve the needs of the victim and the rehabilitative needs of the juvenile, the Dublinski panel noted that “[s]hould the court determine that [the juvenile] has no present ability to pay restitution ... the court may defer imposition of a payment plan until an appropriate time in the future.” We agree with the Dublinski panel’s cogent analysis in determining the amount and method of payment for juvenile restitution orders.
¶ 16 Clearly, the juvenile court has the statutory authority to order restitution and enjoys broad discretion when deciding whether to impose restitution as part of the overall goal of apportioning responsibility and accountability, subject to the child’s ability to pay. In re M.W., supra. In applying the factors outlined above, we find that the record supports the trial court’s restitution award. Instantly, Appellant was adjudicated delinquent following a hearing wherein he entered into a plea agreement admitting to the acts that constituted the crime of REAP and which caused one death and serious injuries to two other victims. The only victim seeking restitution provided evidence of her medical bills, the amount of which was not disputed. Thus, there can be no dispute that the record supports a finding as to factors one and two: the amount of loss and its causal relationship to the juvenile’s conduct. As such, Appellant’s argument that his conduct was not intentional and thus did not warrant restitution is unavailing as it does not reheve him of responsibility for restitution should the court find that his actions, whether intentional or reckless, had a causal relationship to the loss suffered by the victim and warrant restitution as part of the rehabilitative plan.
¶ 17 The central argument advanced by Appellant concerns factor number three. Appellant maintains that his “earning capacity is, at best, as a minimum wage laborer [and] he may never be able to be employed due to his ongoing therapy and counseling.” Appellant’s Substitution Brief, at 9. Further, that his “mental ability, maturity and education is suspect. His work history is nil ... [and] prospects of future employment dim.” Id. Based upon nothing more than his belief that he will be ineligible to receive student aid loans if he has a judgment against him, he contends that his “desire to better himself and go to college will be quashed if this money award is allowed to stand.” Id. Thus, he submits that the amount awarded exceeds his ability to pay.
¶ 18 We find Appellant’s claims are belied by the record. Furthermore, his true argument is not that the trial court failed to take into consideration the requisite factors but rather that the court failed to accept his self-serving assessment of his situation and weigh the evidence in his favor. It is apparent from a review of the record that the juvenile court balanced the necessary factors in fashioning a disposition appropriate for Appellant. In ordering the restitution, the juvenile court considered “the nature of the acts committed and the earning capacity of the [juvenile],” 42 Pa.C.S.A. § 6352(a)(5), Appellant’s anticipated ability to pay, as well as parental liability.2
¶ 19 Specifically, the court noted:
*369Through his actions, BDG has caused the death of one individual and severely injured two others. Specifically, Ms. So-cha cannot see out of her left eye, has a metal rod in one of her arms, and must somehow avoid hitting her head for the next two years, in order to prevent further injury.
BDG must be made to understand his responsibility for these terrible events. Under the rehabilitative scheme of the Juvenile Act, restitution will aid in this effort. 42 Pa.C.S. § 6352(a)(5). Although he is not employed at the moment, BDG’s testimony reveals he is physically capable of work. Since the accident, he has worked for a time as a lifeguard and participated in his high school’s track team. He does have some problems -with one of his knees as a result of the accident, but nothing comparable to Ms. Socha’s injuries, and Ms. Socha currently holds down a job as a waitress.
[While] a restitution order might decrease a juvenile offender’s earning capacity by affecting his or her ability to attend college[,][i]t does not forbid a court from ordering restitution in such situations, but only requires that the amount of restitution ordered should reflect this fact. In the present situation, the .court is confident BDG, even with a minimum wage job and no college degree, will be able to make restitution in full in a timely fashion.... A multitude of options are available in our society for a young person who wishes to attend college. BDG should explore these options if he wishes to further his education after high school.
Trial Court Opinion, filed 4/18/06, at 3-4 (citations to the record omitted); Certified Record (C.R.), at 19-4. Additionally, the following colloquy took place at the hearing between Appellant’s counsel and the court:
ATTORNEY HERLANDS: Let me just say for the record that you must take into account his earning capacity.
THE COURT: Absolutely. He’s 18 years old and he’s probably got another 60 years to live. He certainly has an earning capacity, at least of $5.25 an hour or whatever the minimum wage is today — at least.
ATTORNEY HERLANDS: I agree with you — a minimum wage, that’s what we’re looking at.
THE COURT: At a minimum.
N.T. Hearing, 2/22/06, at 9. Clearly, the record refutes Appellant’s contention that the court failed to take “into account the then juvenile’s earning capacity, nature of the offense and the victim’s current circumstances.” Appellant’s Substitution Brief, at 7.
¶ 20 Appellant makes much of his claim that he has no present ability to pay; such a circumstance is the norm when dealing with a juvenile and cannot serve as a disqualifying factor or else the court’s ability to award restitution would cease to exist in the vast majority of the cases. It is important to note that Appellant was not ordered to pay the award in a lump sum but through an installment plan. Given that Appellant was eighteen years old at the time of the hearing and the trial court determined that he was an able-bodied, intelligent, young man capable of securing employment, there was no abuse of discretion in fashioning an award that required *370payments over a long period of time. In fact, this type of payment is specifically provided for under the Juvenile Act. See 42 Pa.C.S.A. § 6352(a)(5) (authorizing a court to retain jurisdiction over a juvenile who has been ordered to pay restitution until paid off or the minor reaches age 21. If the restitution remains unpaid once the minor reaches age 21, the order “shall continue to be collectible” as a judgment in favor of the county probation department under the Sentencing Code pursuant to § 9728(a) relating to collection of restitution, court costs, fines and penalties). Moreover, a perpetrator may well have to make substantial sacrifices in order to make restitution to the victims of his crime thereby serving the true rehabilitative purpose of restitution. Commonwealth v. Wood, supra.
¶ 21 Furthermore, this Court has previously upheld a similar payment plan and rejected similar contentions that the trial court failed to consider the juvenile’s ability to pay restitution or that it ignored the nature of his crime in setting restitution. In the case of In the Interest of J.E.D., 879 A.2d 288 (Pa.Super.2005), appeal denied, 586 Pa. 713, 889 A.2d 1216 (2005), the juvenile appealed from the order requiring him to pay $19,377.95 in restitution for medical bills incurred by the victim following his adjudication of delinquency for the offense of simple assault. In affirming the order, we quoted with approval the rationale offered by the trial court as follows:
The $19,377.95 ordered as restitution, although a substantial amount for a [seventeen]-year-old, may be paid off over a period of years.... As long as the amount of restitution is related to the harm suffered by the victim, [the Juvenile Act in conjunction with the Sentencing Code] permit the court to set a monetary amount that, although it may be currently [non]payable in a lump sum, may be paid off over time.
In Dublinski, the court stated that if a juvenile defendant does not have the present ability to pay restitution, the court may defer imposition of payment until an appropriate time in the future. The court reasoned that: ‘There is no rule of law which holds that a defendant can be ordered to make restitution only if he has a present financial ability to make immediate restitution.’ Id.
Thus, the fact that [Appellant] does not have the present ability to pay the ordered amount of restitution does not relieve [Appellant] of paying that amount. He is an able-bodied young man who has the ability to earn money. [Appellant] may pay off his debt when he begins working.
Having [Appellant] pay the restitution amount over a period of time will increase the likelihood that it is paid. As [Appellant] is unable to pay the amount immediately, paying over a period of years will ensure that he is able to pay, and this method ensures that the victim will be compensated.
Id. at 292.
¶ 22 Based on the foregoing, we discern no abuse of discretion by the trial court. The trial court’s disposition appropriately took into account the rehabilitative needs of Appellant, his accountability for his actions, and the development of personal qualities that will enable Appellant to become a responsible and productive member of the community. We perceive no manifest abuse of discretion which would cause us to disturb its order.
¶23 We turn to Appellant’s remaining issue, wherein he presents two arguments as to why the restitution order was improper. First, he asserts that it constitutes the satisfaction of a civil award of damages and as such serves only to punish him in contravention of the purpose *371of juvenile proceedings. Appellant cites to In re Garman, 250 Pa.Super. 54, 378 A.2d 449 (1977); and In Interest of Frey, 248 Pa.Super. 822, 375 A.2d 118 (1977), to support his position. However, Garman and Frey applied the former version of the Juvenile Act, 11 P.S. §§ 50-101 et seq. (Supp.1977), in holding that no provisions are found in the Juvenile Act itself authorizing the court to require the juvenile to make restitution. The current version now provides for such a disposition. Thus, Garman and Frey are clearly inapplicable. Furthermore, we rejected a similar argument in Appeal of B.T.C., supra.
¶ 24 In B.T.C., a juvenile was adjudicated delinquent of homicide by vehicle, reckless driving and other offenses after he lost control of his vehicle and collided with another car, killing both occupants. The court ordered the juvenile to pay restitution of $17,188.80 to cover the victims’ funeral expenses. On appeal, the juvenile contended that the imposition of restitution was unlawful because it was duplica-tive of monies already paid to the victims’ family through a civil settlement. We rejected this argument by adopting the reasoning noted in Commonwealth v. Kerr, 298 Pa.Super. 257, 444 A.2d 758 (1982):
an order of restitution is not an award of damages. While the order aids the victim, its true purpose, and the reason for its imposition, is the rehabilitative goal it serves by impressing upon the offender the loss he has caused and his responsibility to repair the loss as far as it is possible to do so.
Kerr, 444 A.2d at 760 (citations omitted) (emphasis in original). Here, B.T.C.’s actions resulted in the deaths of two innocent people; it was well within the discretion of the trial court to find that a rehabilitative goal was served by making B.T.C. make restitution for the costs of their funerals. The mere fact that B.T.C.’s parents’ insurance company paid damages to the victims’ family does not serve to make the restitution order unlawful. Further, as we held in Keir, the issue of the insurance company’s right of subrogation has no bearing on the validity of the restitution order. Id. at 760-61. Accordingly, we find that B.T.C.’s claim that the order of restitution was unlawful because it was duplica-tive of monies already paid to the victims’ family through a civil settlement lacks merit.
Id., 868 A.2d at 1205-1206. Moreover, the Crimes Code provision dealing with restitution, even though it is not directly applicable to the situation in the case at bar, suggests the same result. See 18 Pa. C.S.A. § 1106(c)(l)(i) (stating “The court shall not reduce a restitution award by any amount that the victim has received from an insurance company.”). Thus, we find no merit to this claim.
¶25 Further, Appellant contends that the victim’s execution of a general release when she settled with his parents’ insurance carrier forever discharged and released him from any further liability and/or claims.
¶ 26 Initially, we note that Appellant has failed to cite to any authority supporting this contention, and, thus, we find this claim waived. In an appellate brief, parties must provide an argument as to each question, which should include a discussion and citation of pertinent authorities. Pa.R.A.P. 2119(a), 42 Pa.C.S.A. This Court is neither obliged, nor even particularly equipped, to develop an argument for a party. Commonwealth v. Williams, 566 Pa. 553, 577, 782 A.2d 517, 532 (2001) (Castille, J., concurring). To do so places the Court in the conflicting roles of advocate and neutral arbiter. Id. When an appellant fails to develop his issue in an *372argument and fails to cite any legal authority, the issue is waived. Commonwealth v. Luktisch, 451 Pa.Super. 500, 680 A.2d 877, 879 (1996). In Appellant’s brief, while he baldly asserts that the victim’s execution of a general release in accepting settlement with his parents’ insurance carrier bars the instant restitution order, he entirely fails to cite any legal authority to support his claim. It is not the job of this Court to clarify or support Appellant’s arguments. We, therefore, find this claim to be waived.
¶ 27 Moreover, we note that said release has not been included in the certified record. Thus, we can only repeat the well established principle that “our review is limited to those facts which are contained in the certified record” and what is not contained in the certified record “does not exist for purposes of our review.” Commonwealth v. O’Black, 897 A.2d 1234, 1240 (Pa.Super.2006). As this Court thoroughly summarized in Commonwealth v. Preston, 904 A.2d 1 (Pa.Super.2006) (en banc), appeal denied, 591 Pa. 663, 916 A.2d 632 (2007):
The fundamentar tool for appellate review is the official record of the events that occurred in the trial court.
This Court cannot meaningfully review claims raised on appeal unless we are provided with a full and complete certified record. This requirement is not a mere ‘technicality’ nor is this a question of whether we are empowered to complain sua sponte of lacunae in the record. In the absence of an adequate certified record, there is no support for an appellant’s arguments and, thus, there is no basis on which relief could be granted.
The certified record consists of the ‘original papers and exhibits filed in the lower court, the transcript of proceedings, if any, and a certified copy of the docket entries prepared by the clerk of the lower court.’ Pa.R.A.P.1921. Our law is unequivocal that the responsibility rests upon the appellant to ensure that the record certified on appeal is complete in the sense that it contains all of the materials necessary for the reviewing court to perform its duty. To facilitate an appellant’s ability to comply with this requirement, our Supreme Court adopted the following procedural rule effective as of June 1, 2004:
The clerk of the lower court shall, at the time of the transmittal of the record to the appellate court, mail a copy of the list of record documents to all counsel of record, or if unrepresented by counsel, to the parties at the address they have provided to the clerk. The clerk shall note on the docket the giving of such notice.
Pa.R.A.P.1931(d). As the explanatory comment to Rule 1931 indicates, if counsel (or a party) discovers that anything material has been omitted from the certified record, the omission can be corrected pursuant to the provisions of Rule of Appellate Procedure 1926. Under Rule 1926, an appellate court may direct that an omission or misstatement shall be corrected through the filing of a supplemental certified record. However, this does not alter the fact that the ultimate responsibility of ensuring that the transmitted record is complete rests squarely upon the appellant and not upon the appellate courts. Pa.R.A.P. 1931.
In the absence of specific indicators that a relevant document exists but was inadvertently- omitted from the certified record, it is not incumbent upon this Court *373to expend time, effort and manpower scouting around judicial chambers or the various prothonotaries’ offices of the courts of common pleas for the purpose of unearthing transcripts, exhibits ... If, however, a copy of a document has been placed into the reproduced record, or if notes of testimony are cited specifically by the parties or are listed in the record inventory certified to this Court, then we have reason to believe that such evidence exists. In this type of situation, we might well make an informal inquiry to see if there was an error in transmitting the certified record to this Court. We might also formally remand the matter to the trial court to ascertain whether notes of testimony or other documentation can be located and transmitted. If a remand is necessary, it is appropriate to direct the trial court to determine why the necessary documentation was omitted from the certified record. An appellant should not be denied appellate review if the failure to transmit the entire record was caused by an “extraordinary breakdown in the judicial process.” However, if the appellant caused a delay or other problems in transmitting the certified record, then he or she is not entitled to relief and the judgment of the court below should be affirmed.
Id. at 6-8 (select internal citations omitted).
¶ 28 Here, the certified record on appeal does not contain the release in question or any of the exhibits from the restitution hearing held February 22, 2006. Nor did Appellant even file a reproduced record, and, a copy does not appear in the reproduced record filed by the Commonwealth. Furthermore, the list of record documents transmitted pursuant to Pa.R.A.P.1931(d) and served on Appellant’s counsel does not contain a notation for any exhibits. As we find that our review is hampered by our inability to review the terms of this release and that Appellant through his own error has faded to provide us with it, this claim has been waived for this reason as well. See Commonwealth v. Gillen, 798 A.2d 225, 229 (Pa.Super.2002) (noting that where confusion exists as to where the fault lies for a missing transcript, it is appropriate to remand for an evidentiary hearing regarding the same but also affirming the trial court’s factual finding that the fault lay with appellant’s counsel in submitting a transcription request that failed to adequately specify transcription of the suppression hearing and thus deeming the suppression issue waived) and Commonwealth v. Barge, 560 Pa. 179, 743 A.2d 429, 429-30 (1999) (holding that if documents are missing from the certified record because of a default by court personnel, an appellant is entitled to have his claims resolved on the merits, but, if the absence of the evidence is attributable to the appellant’s failure to comply with the relevant procedural rules, the claims will be deemed to have been waived).
¶29 We further note that in the adult criminal context, this Court recently rejected a similar argument. See Commonwealth v. Pleger, 934 A.2d 715, 720-721 (Pa.Super.2007) (stating that the “victim could no more release the [defendant] from a potential sentence of restitution than from a potential sentence of incarceration or probation. All such matters are within the sentencing court’s authority and duty. It was not for the victim to circumscribe the criminal court’s powers or obligations. [Furthermore,] in determining what restitution was to be imposed as part of [defendant’s] sentence, the general release and the settlement amount were irrelevant. Rather, the court was required, pursuant to the aforesaid statutes and caselaw, to consider fully the request for restitution presented by the district attor*374ney’s office, to evaluate that request in a manner consistent with 18 Pa.C.S.A. § 1106 and 42 Pa.C.S.A. § 9721(c), to arrive at the full amount of restitution due, and then to issue an appropriate order requiring full restitution as an aspect of [defendant’s] sentence.”). Accordingly, even if not waived, we would find no merit to this claim.
¶ 30 Order affirmed.
¶ 31 FORD ELLIOTT, P.J., STEVENS, GANTMAN and DONOHUE, JJ„ Join.
¶ 32 ALLEN, J. files a Dissenting Opinion in which BENDER, BOWES and PANELLA, JJ., join.

. Both Appellant and the trial court have complied with Pa.R.A.P.1925.


. We note the trial court’s order also held the parents jointly liable for the payment of resti*369tution. Order of August 1, 2005, C.R. at 4-2. Appellant does not challenge this portion of the order on appeal.